Citation Nr: 0122312	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  96-23 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to March 1993.  
She served from August 1990 to February 1993.  She had 
service in support of Operation Desert Shield/Storm, in the 
Southwest Asia Theater of Operations.  Among her decorations 
and awards is the Southwest Asia service medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In June 1997, the claims file was transferred to 
the Winston-Salem, North Carolina RO.  

The claim of entitlement to service connection for headaches 
was remanded by the Board in April 1998 for the development 
of evidence.  The appeal is again before the Board.

In the April 1998 Remand, the Board referred to the RO an 
informal claim of entitlement to service connection for the 
residuals of a low back injury.  This claim does not appear 
to have been adjudicated, and is again referred to the RO.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), see 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001) was enacted on 
November 9, 2000, during the pendency of this appeal.  Under 
the VCAA, VA bears a heightened duty to assist an appellant 
with the development of evidence as well as a duty to notify 
the appellant of what evidence is needed to substantiate the 
claim and if certain evidence cannot be obtained.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The VCAA, and implementing regulations eliminate the 
requirement that a claimant present a "well-grounded" claim 
in order to be entitled to assistance.  See 38 U.S.C.A. 
§ 5107.  The veteran is entitled to the benefits of this new 
law.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply).  After reviewing the record, the Board 
finds that the duties described in the VCAA have not been 
completely fulfilled.  Accordingly, and also in the light of 
the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Board finds that the issue on appeal must be remanded.

The veteran is claiming service connection under the 
provisions of 38 U.S.C.A. § 1117 (West Supp. 2001) and 
38 C.F.R. § 3.317 (2000) for undiagnosed illness linked to 
participation in the Persian Gulf War (Gulf War).  One of the 
requirements for service connection under these provisions is 
that an undiagnosed illness be manifested to a degree of 10 
percent or more during the post-service period ending 
December 31, 2001.

Review of the claims file indicates to the Board that there 
may be outstanding VA treatment records pertinent to the 
issue on appeal, including to the question whether there have 
been "objective indications" of chronic headaches.  The 
veteran was evaluated by CT scan for her headaches at the 
Salisbury, North Carolina VA Medical Center (VAMC) in August 
1994.  A note prepared there at that time reflects that she 
then was referred to the Winston-Salem, North Carolina VAMC 
for neurological evaluation.  A development note (deferred 
rating decision) of record dated in August 2000 documents 
that the claims file then contained no neurology records from 
the Winston-Salem, North Carolina VAMC, although it did 
contain gastroenterology records, and that the RO would 
attempt to obtain any neurology records for the veteran 
prepared there from August 1994 before adjudicating the 
claim.  However, there is no indication in the claims file 
that the RO subsequently requested such records from the 
Winston-Salem, North Carolina VAMC or notified the veteran if 
there appeared to be none.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Moreover, the VCAA and implementing regulations provide that 
VA must make reasonable efforts to obtain records pertinent 
to the claim, and if the records could not be secured, must 
so notify the claimant.  38 U.S.C. A. § 5103.  When the 
records in question are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them "would be futile."  Id.  Here, the Board cannot 
conclude that it would be "futile" to attempt to secure the 
records in question.  Therefore, the Board is required to 
remand this case for efforts to secure the outstanding VA 
treatment records.

If neurology records from the Winston-Salem, North Carolina 
VAMC are obtained, or if other medical records pertinent to 
the claim are acquired, a supplementary medical opinion must 
be obtained that takes account of the new records.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (VA's duty to assist 
includes affording a claimant a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment).  The VCAA provides that VA must 
supply a medical examination or opinion if such is necessary 
to make a decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A).

Because a grant of service connection under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 requires that the headaches have 
become manifest to compensable degree during the post-service 
period ending December 31, 2001, evidence that the headaches 
have met criteria for a 10 percent evaluation (the minimum 
compensable rating) under Diagnostic Code 8100 of the 
Schedule for Rating Disabilities would be pertinent to this 
claim.  Diagnostic Code 8100, which concerns migraine 
headache, provides that a 10 percent evaluation is warranted 
when headaches involve "characteristic prostrating attacks 
averaging one in 2 months over last several months."  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim, to include 
records of treatment at any private or VA 
facility from 1994 through the present 
for headaches.  The RO should attempt to 
procure copies of all records that have 
not previously been obtained.  The RO 
should take appropriate action to obtain 
all outstanding neurology records for the 
veteran from the Winston-Salem, North 
Carolina VAMC.  The RO must document in 
the claims file all attempts to secure 
this evidence.  If, after making 
reasonable efforts, the RO is unable to 
obtain any records sought, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  The RO is 
reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in its 
notice to the veteran.

3.  If the above-described development 
results in obtaining additional pertinent 
records, the RO should forward the claims 
folders to the examiner who conducted the 
June 1999 neurology examination or, if 
the examiner is no longer available, to 
another physician.  A copy of this Remand 
and of the veteran's claims folders must 
be made available to, and reviewed by the 
neurologist.  Following review of all of 
the evidence, the examiner should offer 
an opinion that includes commentary 
responsive to the following questions: 
(a) Has the veteran had headaches that 
are "prostrating" and have involved 
characteristic prostrating attacks 
averaging one in two months over several 
months since service?  (b) Can her 
headaches be attributed to a clinical 
diagnosis, and if so, is it at least as 
likely as not that the disorder is 
related to the veteran's period of 
military service?  A complete rationale 
for the opinion should be presented.

4.  Thereafter, the RO should review the 
opinion to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  The RO should then adjudicate the 
claim of entitlement to service 
connection for headaches on the merits, 
and under all theories, statutes, and 
regulations applicable thereto.  If the 
claim remains denied, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if otherwise in 
order.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


